             Case 2:20-cv-00783-JAD-BNW Document 57 Filed 09/21/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 HERBERT DEWAYNE WESLEY,                                 Case No.: 2:20-cv-00783-JAD-BNW

 4             Petitioner

 5 v.                                                    Order Granting Unopposed Motion for
                                                          Enlargement of Time (First Request)
 6 JERRY HOWELL, et al.,
                                                                       [ECF No. 56]
 7             Respondents

 8

 9            Respondents bring an unopposed motion for an enlargement of time to file a reply in

10 support of their motion to dismiss. 1 The current deadline to file a reply is September 20, 2021.

11 Respondents argue that they were unable to complete the reply because of staffing issues and

12 existing deadlines on older cases. Good cause appearing, IT IS HEREBY ORDERED that the

13 unopposed motion for enlargement of time (first request) [ECF No. 56] is GRANTED. The

14 response to the second amended petition is due on October 20, 2021.

15            Dated: September 21, 2021

16                                                           _________________________________
                                                             U.S. District Judge
17

18

19

20

21

22

23
     1
         ECF No. 56.
